Citation Nr: 1215383	
Decision Date: 04/30/12    Archive Date: 05/07/12

DOCKET NO.  08-17 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel



INTRODUCTION

The appellant served on active duty for training in the National Guard for two week periods in June from 1957 to 1963.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.


REMAND

The Board finds that additional development is required before the Appellant's claims on appeal are decided.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty or active duty for training.  38 U.S.C.A. §§ 101, 106, 1110; 38 C.F.R. §§ 3.6, 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

The Appellant has reported that during his training with the National Guard he was subjected to loud noise associated with being on a demolition team.  He and his wife have reported that he has experienced hearing loss and ringing in his ears, which they believe is caused by this exposure, since service.  Records from his State National Guard Office show that his military occupational specialty (MOS) was Construction Specialist, which is consistent with his report of demolition-related noise exposure.  

Audiological records dated in April 2008 show bilateral hearing loss disability consistent with 38 C.F.R. § 3.385.  

The Board notes that the Appellant is competent to report when he first experienced hearing loss and ringing in his ears and that these have continued since his service.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Appellant to be generally credible.

Considering the above, the Board finds that the Appellant should be scheduled for an audiological examination to determine whether it is at least as likely as not that any current bilateral hearing loss and tinnitus are related to noise exposure in service.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The Appellant should be afforded a VA audiological examination.  The claims folders must be made available to and reviewed by the examiner. 

Based upon the examination results and the review of the claims folders, the examiner should provide an opinion concerning to whether there is a 50 percent or better probability that the Appellant's bilateral hearing loss disability, and tinnitus, if there is current tinnitus, are due to noise exposure in service consistent with his MOS as  construction specialist.  

The rationale for all opinions expressed must also be provided. 

2.  The RO or the AMC also should undertake any other development it determines to be warranted. 

3.  Then, the RO or the AMC should readjudicate the claims.  If the benefits sought on appeal are not granted to the Appellant's satisfaction, the Appellant and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond before the claims folders are returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

No action is required of the Appellant until otherwise notified, but the Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


